fn ORIGINAL                                             06/08/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 07-0011


                                        PR 07-0011

                                                                            JUN 0   8   2022
                                                                          Bowen Coreenwood
                                                                        Clert< of Supreme Court
 IN THE MATTER OF CALLING A RETIRED                                         citat,p  tkiinntana

 DISTRICT JUDGE TO ACTIVE SERVICE                                   ORDER




       The Honorable Deborah Kim Christopher, Judge of the District Court for the
Twentieth Judicial District of the State of Montana, has requested the assistance of retired
District Judge Karen Townsend to assume jurisdiction of the Department 2 Calendar in
Sanders County and Lake County as needed until July 15, 2022.
       Judge Townsend has retired under the provisions of the Montana Judges'
Retirement System and, being subject to call for duty pursuant to § 19-5-103(a) and (b),
MCA, has advised that she is agreeable to assisting the Twentieth Judicial District Court
with the above-listed matters.
       IT IS HEREBY ORDERED:
       1. The Honorable Karen Townsend, retired District Judge, is hereby called to active
service in the District Court of the Twentieth Judicial District of the State of Montana, to
assume jurisdiction of and preside over the Department 2 Calendar in Sanders County and
Lake County as needed through July 15, 2022, and is hereby authorized to proceed with
any and all necessary hearings, opinions, and orders, including final resolution of said
matters.
       2. For all active service, Judge Townsend shall be paid the salary compensation to
which she is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       3. A copy of this Order shall be filed with the Clerks of Court of Sanders County
and Lake County, with the request that this Order be publicly posted for all counsel of
record in all cases scheduled for Department 2 on the above-listed dates.
      4. A copy of this Order shall also be furnished to the Honorable Deborah Kim
Christopher, the Honorable Karen Townsend, and to Cathy Pennie, Office of the Supreme
Court Administrator.
      This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof
      DATED this         day of June, 2022.



                                                             Chief Justice




                                              2